Citation Nr: 1726344	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  14-13 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for chronic obstructive pulmonary disease (COPD) with asthma component, to include on an extraschedular basis.

2.  Entitlement to service connection for coronary artery disease (CAD), claimed as secondary to COPD with asthma component.

3.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to February 1960 and from May 1975 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In an August 2014 rating decision, the RO granted an increased rating of 60 percent for the service-connected COPD with asthma component, effective March 8, 2007.  The issue of an increased rating for COPD with asthma component remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for PTSD; the Board has rephrased the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.
The Board must decide on its own whether new and material evidence sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, has been received prior to considering the merits of that underlying issue.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran testified before the undersigned at an April 2016 Video Conference hearing.  The hearing transcript is of record.  The record reflects that after the final Statement of the Case (SOC) additional relevant evidence was added to the claims file by VA.  No subsequent Supplemental SOC (SSOC) was issued, but this is not necessary because the Veteran has waived initial RO consideration of that evidence.  See April 2016 Video Conference hearing transcript.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim for service connection for an acquired psychiatric disorder, to include PTSD, and the issues of entitlement to a rating in excess of 60 percent for COPD with asthma component, on an extraschedular basis, entitlement to service connection for CAD, claimed as secondary to service-connected COPD with asthma component,  and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the period of time on appeal, the Veteran's asthma has not been manifested by either Forced Expiratory Volume in one second (FEV-1) less than 40 percent predicted,  the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent; or more than one attack per week with episodes of respiratory failure, or the requirement for daily use of systemic high dose corticosteroids or immuno-suppressive medications, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent predicted, or maximum exercise capacity less than 15 mg/kg/min oxygen consumption, or cor pulmonale, or right ventricular hypertrophy, or pulmonary hypertension, or episode(s) of acute respiratory failure, or requires outpatient oxygen therapy.

2.  In an unappealed rating decision issued in March 2008, the RO denied the Veteran's claim for service connection for PTSD.

3.  The evidence associated with the claims file subsequent to the March 2008 denial includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess of 60 percent for COPD with asthma component have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic Codes 6602, 6604 (2016).

2.  New and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) 
(citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  The Board has determined that new and material evidence has been submitted to reopen the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  Therefore, no further notice or development is needed to assist the Veteran in substantiating this aspect of his claim.


Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Simply stated, the standard is low, but it is a standard that needs to be met. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

In March 2007, the Veteran filed a claim for service connection for PTSD.  In a March 2008 rating decision, the RO denied service connection for a chronic acquired psychiatric disorder to include PTSD, based on a finding that there was no evidence of a current diagnosis of PTSD, and no evidence of a finalized diagnosis of a mental condition during military service.  The Veteran did not file an appeal and the decision became final. 

In September 2011, the Veteran filed a new claim for service connection for PTSD.  In a November 2012 rating decision, the RO again denied the Veteran's claim for service connection for PTSD, based on a finding that no new and material evidence had been submitted to reopen the claim.  The RO specifically noted that there was still no evidence of a current diagnosis of PTSD, still no evidence of a finalized diagnosis of a mental condition during military service, and also that the Veteran's reported in-service stressor had not been confirmed.  See November 2012 rating decision.

The pertinent evidence added to the record since the final denial in March 2008 includes September 2012 treatment records from the Clarksburg VA Medical Center Emergency Room (ER), showing PTSD listed in the Veteran's problem list, as well as VA treatment records from Clarksburg dated from January 2012 to April 2016, showing treatment for PTSD, depression and anxiety.

The newly submitted medical evidence of a diagnosed acquired psychiatric disorder, namely, PTSD, anxiety and depression, and the Veteran's statements that he experienced psychiatric symptoms in service which continued after his discharge, is not cumulative or redundant of the evidence previously of record.  This evidence is also related to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has a current acquired psychiatric disorder for which service connection may be granted, if the disorder is related to his active military service.  Moreover, this evidence is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.

Accordingly, new and material evidence has been received and the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

The additional evidence demonstrates that further development is required before the claim may be considered on the merits.

Increased Rating for COPD with asthma component

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the veteran who is working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2016).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

The Veteran's COPD with asthma component has been assigned a 60 percent disability rating under 38 C.F.R. § 4.97, Diagnostic Codes 6604- 6602.  

Under Diagnostic Code 6602, bronchial asthma, a 60 percent rating is warranted under Diagnostic Code 6602, if FEV-1 is 40-to 55-percent predicted; FEV-1/FVC is 40 to 55 percent; at least monthly visits to a physician are required for exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

A 100 percent rating is warranted where pulmonary function tests (PFTs) show any of the following: FEV-1 less than 40 percent predicted, FEV-1/FVC less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immuno-suppressive medications are required on a daily basis.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Under Diagnostic Code 6604, COPD, 60 percent rating is warranted for an FEV-1 of 40- to 55-percent predicted, or; an  FEV-1/FVC of 40 to 55 percent, or; a DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent disability rating is warranted for an FEV-1 less than 40 percent of predicted value, or; an FEV-1/FVC less than 40 percent, or; a DLCO (SB) less than 40-percent predicted, or; with maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; with right ventricular hypertrophy, or; with pulmonary hypertension (shown by Echo or cardiac catheterization), or; with episode(s) of acute respiratory failure, or; when outpatient oxygen therapy is required.

Analysis

May 2009 treatment records from the VA Medical Center in Clarksburg, West Virginia show that the Veteran was seen in the ER for chest pain.  The Veteran was admitted for observation.  During the course of his admission, he was treated with weight-bearing Lovenox and continued on Plavix and beta blockers as needed.  Myocardial infarction was ruled out and the Veteran reported being pain free.  At discharge, he was placed on several different inhalers and bronchodilators.

Treatment records from the Clarksburg VA Medical Center show the Veteran was treated for a chronic cough that was clinically stable and that he required a nebulizer.  

On VA respiratory examination in October 2011, FEV-1 was at worst 31 percent predicted pre-bronchodilator, FVC was at worst 23 percent predicted and FEV-1/FVC was at worst 137 percent.  The examiner concluded that FEV-1/FVC most accurately reflected the Veteran's pulmonary function.  However, the examiner also noted that the Veteran experienced "severe coughing" and therefore, was unable to complete the testing, including post-bronchodilator testing, adequately.  The Veteran did not require outpatient oxygen therapy.  The Veteran had a recurrent, dry, hacking cough while in the examination room.  Lungs were clear to auscultation bilaterally, but slightly diminished throughout.  A September 2011 chest x-ray was noted to show no evidence for acute cardiopulmonary disease process.  

During his most recent VA respiratory examination in November 2012, FEV-1 was 46 percent predicted post-bronchodilator, FVC was 47 percent predicted and FEV-1/FVC was 98 percent predicted.  The examiner concluded that FEV-1 most accurately reflected the Veteran's level of disability.  The examiner noted that the Veteran gave good effort during PFT testing, but he had trouble with excessive coughing and requested that the test be stopped, due to his "heart acting up."  The Veteran did not require outpatient oxygen therapy.  

None of the above-noted medical evidence reflects findings which would warrant a schedular rating in excess of 60 percent for the Veteran's respiratory disability.  In this regard, as the reported value of FVC was no less than 47 percent predicted, FEV-1 was no less than 46 percent predicted, and FEV1/FVC was no less than 98 percent predicted, when post-bronchodilator testing was able to be accomplished, the PFT results do not show a basis for a rating in excess of 60 percent.  

Given the absence of PFT results which meet the criteria for an increased schedular rating, the Board must turn to other criteria under the current rating schedule to determine if a higher rating is warranted.  A review of the medical records shows that although the Veteran has received VA treatment, including several short-term hospitalizations, for his COPD and other respiratory symptoms, including chest pain, he has not had monthly visits to a physician for his respiratory symptoms.  The record also reflects that the Veteran has been prescribed an Albuterol inhaler, an Albuterol/Ipratropium nebulizer, a Mometasone inhaler, and Montelukast (Singulair).  Thus, there is daily inhalational bronchodilator therapy, but there is no evidence of a requirement for daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  He does not require outpatient oxygen therapy.  The evidence does not establish the presence of the non-PFT cardiopulmonary findings. 

Based on such findings, the Board concludes that the criteria for a schedular rating in excess of 60 percent rating are not met or approximated under Diagnostic Code 6602.

The Veteran is competent to report the symptoms of his respiratory disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased schedular disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.  In fact, the Veteran does not assert that his respiratory disability meets the criteria for a schedular rating in excess of 60 percent.  Rather, he argues, as discussed further below, that he meets the requirements for a rating in excess of 60 percent on an extraschedular basis.  See April 2016 Video Conference hearing transcript.

After examining all the evidence, the Board concludes that the weight of the evidence is against a schedular rating in excess of 60 percent.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.97, Diagnostic Codes 6602, 6604.


ORDER


New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened; the appeal is granted to this extent only.

An increased schedular rating in excess of 60 percent for COPD with asthma component is denied.


REMAND

Reopened Claim for Acquired Psychiatric Disorder

Under the VCAA, VA is obliged to provide an examination in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has a psychiatric disorder that developed as a result of stressful experiences during active military duty.  Specifically, he claims that while waiting to go to jump school, he was assigned to a parachute recovery detail for Operation Eagle in April 1958, where he saw dead and mutilated bodies of soldiers who had jumped, and since that time, he has experienced psychiatric symptoms.  See April 2016 Video Conference hearing transcript and April 2007 statement in support of claim for service connection for PTSD.  The Board notes that the RO found that the Veteran was discharged on April 11, 1958 and that Operation Eagle took place on April 23, 1958, and therefore, the Veteran's stressor was not verified.  See November 2012 rating decision.  However, the Veteran has argued that although he was discharged on April 11, 1958, he immediately reenlisted the same day and therefore, he was actually on duty during the time Operation Eagle took place and he did in fact participate in the recovery detail.  The Board notes that the Veteran's DD-214 shows that he served on active duty from November 1957 to July 1958, and that he was scheduled to immediately reenlist following his discharge at that time.  Therefore, the Board finds that although he may have officially been discharged on April 11, 1958, there was no actual break in his service at that time, and he was considered on active duty until February 1960.  The Board also notes that although the Veteran's military occupational specialty was light weapons infantryman, he also earned the parachutist badge during each period of active duty, including from November 1957 to July 1958.  Therefore, the Board finds that his reports that he participated in a parachutist recovery detail in April 1958, namely Operation Eagle, are consistent with the circumstances and conditions of his service, and his stressor is conceded.  The Veteran's lay statements of injuries sustained in service will be sufficient to establish in-service incurrence so long as it is consistent with the circumstances, conditions, or hardships of that service.  
38 U.S.C.A. § 1154(b).

Service treatment records show a psychiatric evaluation for the Veteran in July and August 1959.  He was diagnosed with a passive aggressive reaction, chronic.  No other psychiatric treatment is noted during active duty and no psychiatric disorder was diagnosed at the time of his discharge from any period of service.

As noted above, the post-service medical evidence shows that the Veteran has received VA treatment for PTSD, anxiety and depression.  Treatment records from the VA Medical Center in Clarksburg show that he started seeing a psychiatrist in April 2007 and was seen a second time in November 2007.  He was diagnosed with anxiety disorder, not otherwise specified (NOS) and depressive disorder, NOS.  He also received VA treatment in 2008 for anxiety and depression.

The Veteran was afforded a VA mental disorders examination in February 2008.  The examiner noted the Veteran's history of in-service psychiatric treatment and alcohol abuse.  He diagnosed alcohol dependence, in remission, and anxiety disorder, NOS, which he opined was not caused by or related to the problems he exhibited during military service.  His rationale was that there was no evidence in the service treatment records of problems other than substance abuse during active duty.  The Board notes that service treatment records do show that the Veteran had psychiatric symptoms during active duty in 1959, which the examiner himself acknowledged in the examination report.  Therefore, the examiner's findings that there was no evidence of anything other than alcohol abuse in service are inaccurate.  As the examiner's opinion is based on an inaccurate factual basis, it is inadequate for evaluation purposes.  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The medical evidence of record contains competent evidence of a current psychiatric disorder, including PTSD, anxiety and depression.  The Veteran's reports of in-service psychiatric symptoms and a continuity of symptomatology provide evidence that a current psychiatric disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, a remand for a new examination and medical opinion as to the etiology of any currently demonstrated acquired psychiatric disorder is necessary.  38 U.S.C.A. § 5103A (d) (West 2014).

Service Connection for CAD

The Veteran contends that his currently diagnosed CAD has been aggravated by his service-connected COPD with asthma component.  He was afforded a VA examination in response to his claim in October 2012.  The examiner opined that the claimed CAD was less likely than not proximately due to or the result of the Veteran's service-connected COPD with asthma component.  In rendering his opinion, the examiner detailed the severity of the Veteran's CAD during treatment in June 2009, approximately one year later in September 2010 and approximately two years later in July 2012, and noted that the severity of the CAD at the time of the examination in October 2012 was not greater than the baseline in 2009.  The Board notes that as the Veteran has continued to be treated for his CAD since the October 2012 examination, the October 2012 examiner's opinion on aggravation, the only opinion of record addressing the issue, is incomplete and does not contain enough information upon which to base a decision.  Therefore, it is inadequate for evaluation purposes.

VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016); see 38 C.F.R. § 19.9 (2016).  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, a remand for a new examination and medical opinion as to the etiology of any currently demonstrated heart disability, including CAD, is necessary.  38 U.S.C.A. § 5103A(d) (West 2014).

Increased Rating for COPD with Asthma Component on an Extra-schedular Basis

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2016). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

As noted above, the Veteran was afforded VA examinations for his COPD with asthma component in October 2011 and November 2012.  Neither examination yielded results that would warrant an increased schedular rating at any time during the appeal.

During his April 2016 Video Conference hearing, the Veteran's representative indicated that the Veteran was not able to complete his PFT during his last VA examination in November 2012, due to shortness of breath.  The representative and the Veteran noted that they believe it was the Veteran's heart condition (CAD) which prevented him from completing his PFT.  As noted above, the October 2011 and November 2012 examiners both noted that the Veteran had trouble completing his PFT due to severe and excessive coughing, and as a result PFT results were incomplete for the October 2011 examination.  The November 2012 VA examiner also noted that the Veteran reported heart problems during PFT, which prevented him from completing the tests.  The Veteran also reported that the last two times he attempted PFT, he lost consciousness (passed out) due to the strain on his heart, and that he was told by his pulmonary doctor to not attempt any more breathing tests.  The Veteran argues that since he is not physically able to complete PFT, accurate PFT numbers have not and cannot be obtained, and therefore, an extraschedular rating is warranted.  The record reflects that the Veteran was hospitalized for COPD exacerbations and chest pain in May 2009, August 2010, twice in June 2011, May 2012 and September 2012.

The Board finds that the severe symptomatology and frequent periods of hospitalization noted above are not contemplated in the schedular 60 percent evaluation assigned for the Veteran's COPD with asthma component, and suggest that there may be marked interference with employment.  Hence, the criteria have been met for referral for consideration of an extraschedular rating.

The Board also notes that although the Veteran's last respiratory examination was almost five years ago, in November 2012, the Veteran indicated that he is not able to successfully complete a PFT, due to his severe respiratory symptoms and heart problems.  As such, the Board finds that a remand for another VA examination is not indicated at this time.

TDIU

Turning to the TDIU claim, the Veteran contends that he is unemployable as a result of his service-connected COPD with asthma component and left wrist arthritis, as well as his claimed non-service-connected heart disability.  He says that he has not worked, due to his respiratory disability and left wrist arthritis, since 1996.  See April 2007 Application for Increased Compensation Based on Unemployability and April 2016 Video Conference hearing transcript.  The November 2012 VA examiner concluded that the Veteran's COPD with asthma component impacts his ability to work, in that the Veteran suffers shortness of breath with exertion and chronic cough at rest.  There is no medical opinion of record addressing the combined effect of all the Veteran's service-connected disabilities on his ability to work.  The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.  

Furthermore, the Board notes that, because the outcome of the claim for an increased rating for COPD with asthma component, on an extraschedular basis and the claims for service connection for an acquired psychiatric disability, to include PTSD, and service connection for CAD may have a bearing on the issue of entitlement to TDIU, any Board action on the TDIU matter would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This also avoids piecemeal adjudication of claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Thus, this issue must also be remanded.

The Veteran does not currently meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  A TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b), but the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director of Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The appellant is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran an appropriate VA examination to determine the nature and etiology of his psychiatric disorder(s).  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Following interview of the Veteran and review of the claims folder, the examiner is requested to provide opinion on the following questions:

a) If the examiner finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressor or stressors are linked to the PTSD diagnosis.  The examiner is advised that the Veteran's reported stressor of recovering dead bodies from Operation Eagle in April 1958 is conceded.

b) If the examiner finds that the Veteran manifests an acquired psychiatric disorder other than or in addition to PTSD, he/she should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such currently diagnosed psychiatric disorder was first manifested in service, is causally related to event(s) in service or is otherwise related to service.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion. 
The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, afford the Veteran an appropriate VA examination to determine the nature and etiology of any currently diagnosed heart disability, including CAD.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

The examiner should provide an opinion as to whether it is as likely as not (50 percent probability or more) that a heart disability, including CAD, is of service onset or otherwise etiologically related to service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that any currently diagnosed heart disability, including CAD, was caused or aggravated (permanently worsened beyond the natural progress of the disorder) by a service-connected disability, including the Veteran's service-connected COPD with asthma component.  

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion. 
The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then, provide the Veteran's claims file to an appropriate clinician to provide an opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work.  An in-person examination is only required if deemed necessary by the examiner.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and the occupational limitations associated with these conditions, without consideration of his age or non-service-connected disabilities.  Age and non-service-connected conditions should not be mentioned.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion. 


If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  The issue of entitlement to an increased evaluation for COPD with asthma component must be submitted to the Director, Compensation Service, or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b)(1); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

If the Veteran does not meet the percentage requirements for TDIU, the claim should be referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. 
§ 4.16(b) (2016).

6.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the remaining issues on appeal.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


